

116 HR 6874 IH: Paycheck Protection Program Transparency Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6874IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Porter introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require reporting on the paycheck protection program of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Transparency Act of 2020.2.Full disclosure of entities receiving paycheck protection program loans(a)DefinitionsIn this section:(1)RecipientThe term recipient includes, whether for profit or nonprofit—(A)a corporation;(B)an association;(C)a partnership;(D)a limited liability company;(E)a limited liability partnership;(F)a sole proprietorship;(G)any other legal business entity; or(H)any State or locality.(2)LenderThe term lender means any lender or intermediary (as defined under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) that disbursed a covered loan under section 7(a)(36) of such Act (15 U.S.C. 636(a)(36)).(3)Paycheck protection program loanThe term Paycheck Protection Program Loan means a covered loan under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(b)Website(1)RecipientsNot later than 30 days after the date of the enactment of this Act, the Small Business Administration shall establish a single searchable website, accessible by the public at no cost, and downloadable in a tabular format, that includes for each Paycheck Protection Program Loan recipient—(A)the name of such recipient;(B)the beneficial owner, if applicable, of such recipient;(C)amount received by such recipient, and the date of such receipt;(D)the location of the recipient including the city, State, congressional district, and five-digit ZIP Code;(E)number of employees on the date in subparagraph (C);(F)whether the recipient is a small business concern owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C) of the Small Business Act), a small business concern owned and controlled by women (as defined in section 3(n) of such Act), or a small business concern owned and controlled by veterans (as defined in section 3(q)(3) of such Act);(G)the North American Industry Classification System code of such recipient;(H)the tax status of such recipient;(I)the 2018 net income (as defined in parts 53.4965–8 of title 26, Code of Federal Regulations), if applicable, of such recipient;(J)the 2018 executive compensation (as defined in part 229.402 of title 17, Code of Federal Regulations) of such recipient; and(K)amount of a Paycheck Protection Program Loan returned, if applicable.(2)LendersNot later than 30 days after the date of enactment of this Act, the Small Business Administration shall establish a single searchable website, accessible by the public at no cost, and downloadable in a tabular format, that includes for each Paycheck Protection Program Loan lender—(A)name of such lender;(B)the physical location of such lender including the city, State, congressional district, and five-digit ZIP Code;(C)number of loans disbursed by such lender; and(D)total fees collected by such lender.3.ReportSection 1102 of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(f)ReportNot later than 6 months after the date of the enactment of this Act the Small Business Administrator, in coordination with the Secretary of the Treasury, shall submit to the Committees on Banking, Housing, and Urban Affairs and Small Business and Entrepreneurship of the Senate, the Committees on Financial Services and Small Business of the House of Representatives, and the Special Inspector General for Pandemic Recovery a report on the status of covered loans made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36))..4.Prohibition on use of funds for certain salariesNone of the funds authorized to be appropriated under the CARES Act (Public Law 116–136) or otherwise made available fiscal year 2020 for the Department of the Treasury or the Small Business Administration may be obligated or expended to pay the salary of the Secretary of the Treasury, the Administrator of the Small Business Administration, or any political appointee of the Department of the Treasury or the Small Business Administration, if the Administrator does not establish the website described in section 2(b).